United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, NORVIEW POST
OFFICE, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-68
Issued: May 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2011 appellant filed a timely appeal of the September 12, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year elapsed between the most recent merit decision dated
August 13, 2007 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

On appeal, appellant contends that the medical evidence of record establishes that he
sustained a recurrence of disability commencing January 28, 2007 causally related to his
accepted May 10, 2006 employment injuries.
FACTUAL HISTORY
On November 21, 2006 OWCP accepted that on May 10, 2006 appellant, then a 39-yearold part-time flexible mail carrier, sustained a fractured lateral malleolus of the right ankle and
enthesopathy of the right ankle and tarsus when he slipped and fell down stairs while delivering
mail.
On March 6, 2007 appellant filed a claim alleging a recurrence of disability commencing
January 28, 2007.
In an August 13, 2007 decision, OWCP found the evidence of record insufficient to
establish that appellant sustained a recurrence of disability commencing January 28, 2007
causally related to his accepted May 10, 2006 employment injuries.
On March 5, 2011 appellant requested reconsideration.
In a March 11, 2011 decision, OWCP denied appellant’s March 5, 2011 request for
reconsideration, without a merit review, on the grounds that it was not timely filed and failed to
establish clear evidence of error in the last merit decision dated August 13, 2007.
On April 5, 2011 appellant appealed to the Board. In a May 1, 2011 letter, he advised the
Board that he would like to seek reconsideration and submit new evidence to OWCP.
In a May 16, 2011 letter, appellant requested reconsideration before OWCP. In a
March 24, 2011 letter, the employing establishment advised him that he was placed in an
absent-without-leave status because he failed to submit a written request for leave or written
notice or justification to substantiate his absence from work since January 27, 2007. A May 12,
2011 letter from the employing establishment approved appellant’s request for light-duty work
and provided instructions for reporting to work. Guidelines dated January 5, 2006 pertaining to
the employing establishment’s Employee and Labor Relations Manual (ELM) outlined
procedures for initiating compensation for a totally disabled employee.
Letters dated March 3, 2010 and June 14 and August 9, 2011 from a Department of
Veterans Affairs (VA) Medical Center advised appellant about his appointments scheduled on
April 26, 2010 and August 4 and 17, 2011, respectively. An April 1, 2011 medical slip indicated
that appellant provided blood and urine samples to a laboratory on that date.
In an order dated June 8, 2011, the Board dismissed appellant’s appeal.3

3

Docket No. 11-1128 (issued June 8, 2011).

2

In a decision dated September 12, 2011, OWCP denied appellant’s May 16, 2011 request
for reconsideration on the grounds that it was not timely filed and failed to establish clear
evidence of error in the last merit decision dated August 13, 2007.
LEGAL PRECEDENT
Section 8128(a) of FECA4 does not entitle a claimant to a review of an OWCP decision
as a matter of right.5 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of its implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP decision for which review is sought.6
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.8 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP decision.13 The
4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

3

Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.14
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. Its
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.15 However, a right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.16
The most recent merit decision in this case was OWCP’s August 13, 2007 decision,
which found that appellant did not sustain a recurrence of disability commencing January 28,
2007 due to his accepted May 10, 2006 employment-related injuries. As appellant’s May 16,
2011 letter requesting reconsideration of the merits of his claim by OWCP was made more than
one year after the August 13, 2007 merit decision,17 the Board finds that it was not timely filed.
The Board further finds that the evidence submitted by appellant in support of his
untimely May 16, 2011 request for reconsideration does not establish clear evidence of error on
the part of OWCP. The underlying issue in this case, whether he established a recurrence of
disability beginning January 28, 2007 causally related to the May 10, 2006 work injuries, is
medical in nature. The letters from the VA medical center indicated that appellant had medical
appointments scheduled on April 26, 2010 and August 4 and 17, 2011. The April 1, 2011
medical slip indicated that he provided blood and urine samples to a laboratory on that date.
This evidence did not address the relevant issue of whether appellant sustained the claimed
recurrence of disability due to the accepted injuries. Evidence that is not germane to the issue on
which the claim was denied is insufficient to demonstrate clear evidence of error.18 The Board
finds that the VA letters and medical slip are insufficient to prima facie shift the weight of the
evidence in favor of appellant’s claim.
Similarly, the employing establishment’s letters regarding disciplinary action taken
against appellant and his work assignment and its ELM guidelines concerning the initiation of
compensation for a totally disabled employee are not relevant to the issue in this case of causal
relation between his claimed recurrence of disability and the accepted injuries. The Board finds,
therefore, that this evidence is insufficient to establish clear evidence of error.

14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

Supra note 6; see A.F., 59 ECAB 714 (2008).

16

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

17

Appellant had one year to request reconsideration by OWCP of its August 13, 2007 decision. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).
18

F.R., Docket No. 09-575 (issued January 4, 2010).

4

The Board finds that the evidence submitted by appellant in support of his untimely
request for reconsideration does not constitute positive, precise and explicit evidence, which
manifests on its face that OWCP committed an error. Therefore, appellant failed to meet his
burden of proof to show clear evidence of error on the part of OWCP.
On appeal, appellant contended that the medical evidence of record established that he
sustained a recurrence of disability commencing January 28, 2007 causally related to his
accepted May 10, 2006 employment injuries. As noted, the Board does not have jurisdiction
over the merits of this appeal. The Board only has jurisdiction over the issue of whether OWCP
properly determined that appellant’s reconsideration request was untimely filed or established
clear evidence of error by OWCP. As explained, the evidence submitted on reconsideration is
insufficient to establish clear evidence of error by OWCP.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

